     Case 2:17-md-02785-DDC-TJJ Document 1922 Filed 10/04/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



IN RE: EpiPen (Epinephrine Injection, USP)       CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                       Hon. Daniel D. Crabtree
                                                 Hon. Teresa J. James


SANOFI-AVENTIS U.S. LLC,

                      Plaintiff-Counterclaim     CASE NO.: 2:17-CV-02452-DDC-TJJ
                      Defendant,

       v.

MYLAN Inc., et al.,

                      Defendants-
                      Counterclaim Plaintiffs.

This Document Relates to the Sanofi Case.



                                      EXHIBIT INDEX

Exhibit 1             Excerpted Deposition Transcript of Gary Zieziula – May 31, 2019

Exhibit 5             Sanofi Auvi-Q Message Recall Tracker Report, Dated April 2013 –
                      (SAN-EPI-0095078)
     Case 2:17-md-02785-DDC-TJJ Document 1922 Filed 10/04/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 4, 2019, the foregoing was filed via CM-ECF and by

email to all counsel of record.


                                                       /s/ Eric S. Hochstadt
                                                       Eric S. Hochstadt
